UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-2238


COUNTY COMMISSIONERS OF CHARLES COUNTY, MARYLAND,

                Plaintiff - Appellee,

           v.

PANDA-BRANDYWINE, L.P.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cv-03369-AW)


Argued:   October 28, 2010              Decided:   November 17, 2010


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: William James Murphy, MURPHY & SHAFFER, LLC, Baltimore,
Maryland, for Appellant. Kurt James Fischer, DLA PIPER US LLP,
Baltimore, Maryland, for Appellee. ON BRIEF: Robert T. Shaffer,
III, Daniel P. Moylan, MURPHY & SHAFFER, LLC, Baltimore,
Maryland, for Appellant.     Roger Lee Fink, County Attorney,
COUNTY COMMISSIONERS OF CHARLES COUNTY, La Plata, Maryland;
Melissa L. Mackiewicz, DLA PIPER US LLP, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      On November 10, 2008, the County Commissioners of Charles

County, Maryland (the County) filed a petition for declaratory

judgment in the Circuit Court for Charles County, Maryland.                                   In

its petition, the County sought a judicial declaration of the

rights of Panda-Brandywine, L.P. (Panda Energy) under a “Treated

Effluent Water Purchase Agreement” (the Agreement) entered into

by the parties.          Following removal to the district court, Panda

Energy    filed    a    motion     to    dismiss          the    petition    for      lack    of

subject-matter jurisdiction, which the district court denied.

      On August 21, 2009, the parties filed cross-motions for

summary    judgment.         Following         a    hearing,       the    district          court

granted    the    County’s       motion       for    summary       judgment      and    denied

Panda Energy’s cross-motion for summary judgment.                             Panda Energy

noted a timely appeal.

      Having     reviewed    and    considered             the    record,    briefs,        oral

arguments,       and    applicable        law,       we    are     persuaded       that      the

district     court       reached        the     correct          result     on     both      the

jurisdictional issue and on the merits.                          Accordingly, we affirm

the   district         court’s    judgment          based        substantially         on    the

reasoning set forth in the district court’s careful and thorough

opinions.        See     County    Comm’rs          of    Charles    County      v.     Panda-

Brandywine, L.P., No. 8:08-cv-03369-AW (D. Md. May 26, 2009);



                                          - 2 -
County Comm’rs of Charles County, Md. v. Panda-Brandywine, L.P.,

663 F. Supp. 2d 424 (D. Md. 2009).

                                                        AFFIRMED




                              - 3 -